Exhibit 10.1

SUBSCRIPTION AGREEMENT

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660

Ladies and Gentlemen:

1.    Subscription. The undersigned (the “Purchaser”), intending to be legally
bound, hereby irrevocably agrees to purchase from CytoDyn Inc., a Delaware
corporation (the “Company”), (i) convertible promissory notes of the Company,
substantially in the form attached hereto as Exhibit A (the “Notes”), in the
principal amount set forth on the signature page hereof, with a minimum
investment of $50,000 (“Minimum Investment Amount”), or such lesser amount
accepted by the Company in its sole discretion. In addition, each Purchaser
shall also receive a warrant, substantially in the form attached hereto as
Exhibit B (the “Warrants” and together with the Notes, the shares of Common
Stock (as defined below) issuable upon conversion of the Notes (the “Note
Shares”) and the shares of Common Stock issuable upon exercise of the Warrants
(the “Warrant Shares”), collectively, the “Securities”), to purchase a number of
shares of common stock, $0.001 par value, of the Company (the “Common Stock”),
equal to 25% of the number of shares of Common Stock issuable upon conversion of
the Notes. The Warrants will be exercisable for Warrant Shares for a 5-year
period commencing at the Closing (as defined below) at an exercise price of
$1.35 per share. The Notes shall be convertible into Note Shares at a conversion
price of $0.75 per share.

2.    The Offering. This subscription is submitted to you in accordance with and
subject to the terms and conditions described in this Subscription Agreement
relating to the offering (the “Offering”) by the Company of Notes and related
Warrants. The closing of the Offering to which this Subscription Agreement
relates (the “Closing”) may be scheduled by the Company at any time after the
execution of this Subscription Agreement. Additional Securities may have been
and may continue to be offered and sold from time to time in the Offering, until
the date on which the Offering is concluded, through additional closings
conducted by the Company with respect to those additional Securities sold.

3.    Payment. The Purchaser will immediately make a wire transfer payment to
the Company pursuant to the instructions included herein in the full amount of
the purchase price of the Securities being subscribed for hereby. Wire transfer
instructions are set forth on the Subscription Instructions included on the last
page hereof under the heading “To subscribe for Securities in the private
offering of CytoDyn Inc.” Together with a wire transfer (or, subject to the
Company’s approval in its sole discretion in lieu of a wire transfer, a check)
for the full purchase price, the Purchaser is delivering a completed and
executed omnibus Signature Page to this Subscription Agreement and an initialed
Accredited Investor Certification.

4.    Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this or
any other subscription for Securities, in whole or in part, notwithstanding
prior receipt by the Purchaser of notice of acceptance of this subscription. The
Company shall have no obligation hereunder, including the issuance of the Notes
and the Warrants, until the Company shall execute and deliver to the



--------------------------------------------------------------------------------

Purchaser an executed copy of this Subscription Agreement. If this subscription
is rejected in whole or the Offering of Securities is terminated, all funds
received from the Purchaser will be returned without interest or offset, and
this Subscription Agreement shall thereafter be of no further force or effect.
If this subscription is rejected in part, the funds for the rejected portion of
this subscription will be returned without interest or offset, and this
Subscription Agreement will continue in full force and effect to the extent this
subscription was accepted.

5.    Registration Rights.

(a)    If at any time, the Company proposes to register the offer and sale of
shares of its Common Stock under the Securities Act of 1933, as amended (the
“Securities Act”), solely for the benefit of selling stockholders on any form of
registration statement and not for any primary offering of the securities of the
Company, which registration statement had not been filed prior to the date
hereof (a “Piggyback Registration Statement”), the Company shall each such time
give the Purchaser prior written notice of the filing of such Piggyback
Registration Statement. Upon the written request of the Purchaser received not
less than five (5) business days prior to the filing of such Piggyback
Registration Statement, the Company shall use its reasonable efforts to cause to
be registered under the Securities Act the resale of any Note Shares and/or
Warrant Shares issued or issuable to the Purchaser that the Purchaser has
requested to be registered at such time, subject to the Purchaser’s provision of
an executed Selling Stockholder Notice and Questionnaire, substantially in the
form attached hereto as Exhibit C, as well as such other information about the
Purchaser as may reasonably be requested by the Company to facilitate such
registration.

(b)    If a Piggyback Registration Statement contemplates an underwritten public
offering, the Company shall so advise the Purchaser as part of the written
notice given pursuant to Section 5(a) above. The Purchaser agrees, in each such
instance, as a condition to registering the offer and sale of the Purchaser’s
Note Shares and/or Warrant Shares by means of the Piggyback Registration
Statement, (1) to be party to and to execute an underwriting agreement in
customary form, and (2) that, if the underwriters advise the Company that the
amount of Note Shares and Warrant Shares proposed to be included in such
offering exceeds the maximum amount that, in the opinion of such underwriters,
can be sold without adversely affecting the offering price, timing, distribution
method, or probability of success of such offering (the “Maximum Amount”), then
the amount to be included shall be reduced to the Maximum Amount, allocated pro
rata across participating investors in this Offering, in proportion to the
aggregate amount of Note Shares and Warrant Shares requested to be registered by
each.

6.    Restrictions on Transfer.

(a)    The Purchaser understands and agrees that the Securities are subject to
the transfer restrictions specified in the Notes and the Warrants, and that the
Securities have not been registered under the Securities Act or the securities
laws of any state or other jurisdiction; accordingly, the Securities (including
the Notes Shares and the Warrant Shares) must be held indefinitely unless they
are subsequently registered or unless, in the opinion of counsel reasonably
acceptable to the Company, a sale or transfer may be made in compliance with the
provisions of the Notes and the Warrants, as the case may be, and without
registration under United States securities laws and the applicable securities
laws of any state or other jurisdiction.

 

2



--------------------------------------------------------------------------------

(b)    The Purchaser understands and agrees that the Company is currently under
no obligation to register the Securities, and is not currently contemplating
filing a Piggyback Registration Statement which would give rise to the rights
detailed in Section 5 above with respect to the Notes Shares or the Warrant
Shares.

(c)    The Purchaser further agrees that legends may be placed on the Securities
restricting the transfer thereof, and that appropriate notations may be made in
the Company’s stock books and stop transfer instructions placed with the
transfer agent of the Common Stock, each in a manner generally consistent with
the foregoing.

(d)    The Purchaser is aware of the provisions of Rule 144 promulgated under
the Securities Act (“Rule 144”) which, in substance, permit limited public
resale of “restricted securities” acquired by non-affiliates of the issuer
thereof, directly or indirectly, from the issuer (or from an affiliate of such
issuer), in a non-public offering subject to the satisfaction of certain
conditions, if applicable, including, among other things, the availability of
certain public information about the Company and the resale occurring not less
than six (6) months after the party has purchased and paid for the securities to
be sold.

(e)    The Purchaser further understands that at the time the Purchaser wishes
to sell Securities (including any Notes Shares or Warrant Shares issued or
issuable upon conversion or exercise of the Notes or the Warrants) there may be
no public market upon which to make such a sale, and that, even if such a public
market then exists, the Company may not have filed all reports and other
materials required under Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, other than Form 8-K reports, during the preceding 12 months,
and that, in such event, because the Company is a former “shell company” as
contemplated under paragraph (i) of Rule 144, Rule 144 will not be available to
the Purchaser.

(f)    The Purchaser further understands that, because the Company is a former
“shell company” as contemplated under paragraph (i) of Rule 144, regardless of
the amount of time that the Purchaser holds the Securities, sales of the
Securities may only be made under Rule 144 upon the satisfaction of certain
conditions, including that the Company has filed with the United States
Securities and Exchange Commission (the “SEC”), during the 12 months preceding
the sale, all quarterly and annual reports required under the Securities
Exchange Act of 1934, as amended; and that, accordingly, any restrictive legends
placed on the Securities cannot be removed except in connection with an actual
sale that is subject to an effective registration statement under, or an
applicable exemption from the registration requirements of, the Securities Act,
and “blanket” removals of any such restrictive legends will not be possible.

(g)    The Purchaser further understands that in the event all of the
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A promulgated under the Securities Act, or some
other registration exemption will be required; and that, notwithstanding the
fact that Rule 144 is not exclusive, the staff of the SEC has expressed its
opinion that persons proposing to sell private placement securities other than
in a registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.

 

3



--------------------------------------------------------------------------------

7.    Representations and Warranties.

The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:

(a)    None of the Securities offered hereby are registered under the Securities
Act or the securities laws of any other state or jurisdiction. The Purchaser
understands that the offering and sale of the Securities (including the issuance
of Note Shares and Warrant Shares, as the case may be, upon conversion or
exercise of the Notes or the Warrants) is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2) thereof and
the provisions of Regulation D (“Regulation D”) as promulgated by the SEC
thereunder, based, in part, upon the representations, warranties and agreements
of the Purchaser contained in this Subscription Agreement.

(b)    Prior to the execution of this Subscription Agreement, the Purchaser and
the Purchaser’s attorney, accountant, purchaser representative and/or tax
adviser, if any (collectively, the “Advisers”), have received all documents
requested by the Purchaser, have carefully reviewed them and understand the
information contained therein.

(c)    Neither the SEC nor any state securities commission or other regulatory
authority has approved the Notes, the Warrants, the Note Shares or the Warrant
Shares, or passed upon or endorsed the merits of the offering of securities or
confirmed the accuracy or determined the adequacy of the Offering. The Offering
has not been reviewed by any federal, state or other regulatory authority.

(d)    All documents, records, and books pertaining to the investment in the
Securities have been made available for inspection by such Purchaser and its
Advisers, if any.

(e)    The Purchaser and its Advisers, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the Offering and sale of the Securities and the
business, financial condition and results of operations of the Company, and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any.

(f)    In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in this Subscription Agreement.

(g)    The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering of the Securities through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Securities and is not subscribing for the Securities and did not
become aware of the Offering of the Securities through or as a result of any
seminar or meeting to which the Purchaser was invited by, or any solicitation of
a subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally.

 

4



--------------------------------------------------------------------------------

(h)    The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Securities and the Company and to make an informed
investment decision with respect thereto.

(i)    The Purchaser has taken no action that would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby.

(j)    The Purchaser is not relying on the Company or any of its respective
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Securities, and the Purchaser has relied
on the advice of, or has consulted with, only its own Advisers.

(k)    The Purchaser is acquiring the Securities (including, upon conversion or
exercise of the Notes or the Warrants, as the case may be, the Note Shares and
the Warrant Shares) solely for such Purchaser’s own account for investment
purposes only and not with a view to or intent of resale or distribution
thereof, in whole or in part. The Purchaser has no agreement or arrangement,
formal or informal, with any person to sell or transfer all or any part of the
Notes, the Warrants, the Note Shares or the Warrant Shares, and the Purchaser
has no plans to enter into any such agreement or arrangement.

(l)    The Purchaser must bear the substantial economic risks of the investment
in the Securities (including, upon conversion or exercise of the Notes or the
Warrants, as the case may be, the Note Shares and the Warrant Shares)
indefinitely because none of the Securities may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and the applicable securities laws of any state or other jurisdiction or an
exemption from such registration is available. Legends shall be placed on the
Securities to the effect that they have not been registered under the Securities
Act or the securities laws of any state or other jurisdiction and appropriate
notations thereof will be made in the Company’s stock books. Stop transfer
instructions will be placed with the transfer agent of the Securities. There
will not be any assurance that such securities will be freely transferable at
any time in the foreseeable future.

(m)    The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity from its investment in the Securities for an indefinite period of
time.

(n)    The Purchaser is aware that an investment in the Securities is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Company’s filings with the SEC (including the documents incorporated by
reference therein) (the “SEC Filings”), and, in particular, acknowledges that
the Company has a limited operating history, significant operating losses since
inception, no revenues to date and limited assets, is engaged in a highly
competitive business and will need additional capital which will result in
dilution to the Purchaser if he, she, or it is not able to participate in future
offerings.

 

5



--------------------------------------------------------------------------------

(o)    [The Purchaser is aware that the Notes sold pursuant to this Agreement
are unsecured and have no security interest in the assets of the Company, and if
the Company is unable to pay the amounts due and payable on the Maturity Date,
the Purchaser may lose the entire amount of his, her, or its investment in the
Securities.]1

(p)    The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Accredited Investor Certification contained herein.

(q)    [The Purchaser meets the definition of a “Qualified Purchaser” as set
forth in Section 2(a)(51) of the Investment Company Act of 1940.]2

(r)    The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Securities, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Securities, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound.

(s)    The Purchaser and its Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the

 

1  Include if subscription is placed through a placement agent.

2 

Include if subscription is placed through a placement agent.

 

6



--------------------------------------------------------------------------------

information contained in the SEC Filings and all documents received or reviewed
in connection with the purchase of the Securities and have had the opportunity
to have representatives of the Company provide them with such additional
information regarding the terms and conditions of this particular investment and
the financial condition, results of operations, business of the Company deemed
relevant by the Purchaser or its Advisers, if any, and all such requested
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
the full satisfaction of the Purchaser and its Advisers, if any.

(t)    Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
Offering and sale of the Securities. The Purchaser further represents and
warrants that it will notify and supply corrective information to the Company
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the Securities.

(u)    The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Securities will not cause such
commitment to become excessive. The investment in the Securities is a suitable
one for the Purchaser.

(v)    The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or its Advisers, if any,
consider material to its decision to make this investment.

(w)    The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the SEC Filings (including the documents
incorporated by reference therein) were prepared by the Company in good faith
but that the attainment of any such projections, estimates or forward-looking
statements cannot be guaranteed by the Company and should not be relied upon.

(x)    No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in this Subscription Agreement.

(y)    Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject.

(z)    THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THE SECURITIES ARE BEING OFFERED

 

7



--------------------------------------------------------------------------------

AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID
ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID
ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY THE SECURITIES
AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS
SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

(aa)    In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering and sale of the
Securities, including the merits and risks involved. The Purchaser should be
aware that it will be required to bear the financial risks of this investment
for an indefinite period of time.

(bb)    (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (1) is responsible for the decision to invest in the Company; (2) is
independent of the Company or any of its affiliates; (3) is qualified to make
such investment decision; and (4) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.

(cc)    The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals3 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

(dd)    To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the

 

3 

These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

8



--------------------------------------------------------------------------------

Purchaser is acting as agent or nominee in connection with this investment is a
country, territory, individual or entity named on an OFAC list, or a person or
entity prohibited under the OFAC Programs. Please be advised that the Company
may not accept any amounts from a prospective investor if such prospective
investor cannot make the representation set forth in the preceding paragraph.
The Purchaser agrees to promptly notify the Company should the Purchaser become
aware of any change in the information set forth in these representations. The
Purchaser understands and acknowledges that, by law, the Company may be
obligated to “freeze the account” of the Purchaser, either by prohibiting
additional subscriptions from the Purchaser, declining any redemption requests
and/or segregating the assets in the account in compliance with governmental
regulations. The Purchaser further acknowledges that the Company may, by written
notice to the Purchaser, suspend the redemption rights, if any, of the Purchaser
if the Company reasonably deems it necessary to do so to comply with anti-money
laundering regulations applicable to the Company or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs.

(ee)    To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,4 or any immediate family5 member or close associate6 of a senior foreign
political figure, as such terms are defined in the footnotes below.

(ff)    If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities;
(3) the Foreign Bank is subject to inspection by the banking authority that
licensed the Foreign Bank to conduct banking activities; and (4) the Foreign
Bank does not provide banking services to any other Foreign Bank that does not
have a physical presence in any country and that is not a regulated affiliate.

8.    Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company and [its]/[[            ] and each of their]7 respective officers,
directors, employees, agents, control

 

4  A “senior foreign political figure” is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a foreign government (whether elected or not), a senior official of
a major foreign political party, or a senior executive of a foreign
government-owned corporation. In addition, a “senior foreign political figure”
includes any corporation, business or other entity that has been formed by, or
for the benefit of, a senior foreign political figure.

5  “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.

6  A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

7 

Include if subscription is placed through a placement agent.

 

9



--------------------------------------------------------------------------------

persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

9.    Irrevocability; Binding Effect. The Purchaser hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Purchaser, except
as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

10.    Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

11.    Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 11). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof. If any notice is delivered
by fax or email to a party, it will be deemed to have been delivered on the date
the fax or email thereof is actually received, provided the original thereof is
sent by certified mail, in the manner set forth above, within twenty-four
(24) hours after the fax or email is sent.

12.    Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the Notes, the Warrants, the Notes Shares or the
Warrant Shares, as the case may be, shall be made only in accordance with the
respective requirements of this Subscription Agreement, the Notes, the Warrants
and all applicable laws. Any purported transfer or assignment in violation of
this Section 12 shall be null and void.

13.    Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly performed within said State.

 

10



--------------------------------------------------------------------------------

14.    Arbitration. The parties agree to submit all controversies to arbitration
in accordance with the provisions set forth below and understand that:

(a)    Arbitration is final and binding on the parties.

(b)    The parties are waiving their right to seek remedies in court, including
the right to a jury trial.

(c)    Pre-arbitration discovery is generally more limited and different from
court proceedings.

(d)    The arbitrator’s award is not required to include factual findings or
legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.

(e)    The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.

(f)    All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration in New York, New York.
Judgment on any award of any such arbitration may be entered in any court having
jurisdiction of the person or persons against whom such award is rendered. Any
notice of such arbitration or for the confirmation of any award in any
arbitration shall be sufficient if given in accordance with the provisions of
this Agreement. The parties agree that the determination of the arbitrators
shall be binding and conclusive upon them.

15.    Blue Sky Qualification. The purchase of Securities under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Securities from applicable federal
and state securities laws. The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

16.    Use of Pronouns. All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.

17.    Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or for the benefit of any other person or persons, or
misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to the Company
and confidential information obtained by or given to the Company about or
belonging to third parties.

 

11



--------------------------------------------------------------------------------

18.    Miscellaneous.

(a)    This Subscription Agreement constitutes the entire agreement between the
Purchaser and the Company with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.

(b)    The representations and warranties of the Company and the Purchaser made
in this Subscription Agreement shall survive the execution and delivery hereof
and delivery of the Notes and the Warrants.

(c)    Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

(d)    This Subscription Agreement may be executed in one or more counterparts
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.

(e)    Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

(f)    Paragraph titles are for descriptive purposes only and shall not control
or alter the meaning of this Subscription Agreement as set forth in the text.

(g)    The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

CYTODYN INC.

SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT

Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of

(1) Notes in the principal amount of $                                         
        and

(2) Warrants exercisable for                                      shares of
Common Stock [(1) / $0.75 x 0.25]

(NOTE: to be completed by subscriber) and executes the Subscription Agreement.

Date (NOTE: To be completed by subscriber):                                     

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

 

    

 

   Print Name(s)      Social Security Number(s)   

 

    

 

   Signature(s) of Subscriber(s)      Signature   

 

    

 

   Date      Address   

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

 

     

 

   Name of Partnership,       Federal Taxpayer    Corporation, Limited      
Identification Number    Liability Company or Trust          By:  

 

     

 

     Name:       State of Organization      Title:         

 

     

 

   Date       Address   

 

Accepted and agreed: CYTODYN INC. By:   

 

  Authorized Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT



--------------------------------------------------------------------------------

EXHIBIT C

SELLING STOCKHOLDER

NOTICE AND QUESTIONNAIRE

The undersigned is the beneficial owner of certain Securities of CytoDyn Inc., a
Delaware corporation (the “Company”), issued in accordance with the terms of the
Subscription Agreement (the “Subscription Agreement”) to which the form of this
Notice and Questionnaire was originally annexed.

The undersigned understands that the Company has filed or intends to file with
the Securities and Exchange Commission (the “Commission”) a registration
statement (the “Registration Statement”) to register, under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), the resale of the
Note Shares and/or the Warrant Shares (collectively, the “Registrable
Securities”) beneficially owned by the undersigned.

All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Subscription Agreement. A copy of the Subscription
Agreement is available from the Company upon written request at the following
address:

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and related
prospectus.

The undersigned beneficial owner of Registrable Securities (the “Selling
Stockholder”) hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

C-1



--------------------------------------------------------------------------------

SELLING STOCKHOLDER QUESTIONNAIRE

 

1. Name.

Full Legal Name of Selling Stockholder:

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

2. Address for Notices to Selling Stockholder:

Telephone:

Fax:

Contact Person:

 

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ☐    No  ☐

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes  ☐    No  ☐

Note:    If “no” to Section 3(b), the Commission’s staff has indicated that you
should he identified as an underwriter in the Registration Statement.

 

C-2



--------------------------------------------------------------------------------

  (c) Are you an affiliate of broker-dealer?

Yes  ☐    No  ☐

 

  (d) If “yes” to Section 3(c), do you certify that you purchased the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

Yes  ☐    No  ☐

Note:    If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Subscription Agreement.

Type and amount of other securities beneficially owned by the Selling
Stockholder:

 

5. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equityholders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

C-3



--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and related prospectus
and any amendments or supplements thereto.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date:                                     
                                                      Beneficial Owner:  
                                                                               
                   By:                                   
                                                                          
          Name:               Title:

 

C-4